MIED (Rev. 8/07) Notice of Correction



                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF MICHIGAN

JAN BURGESS, and all 2,959 individuals
identified in the Burgess FTCA administrative
                      Plaintiff(s),                                            Case No. 17-11218

v.                                                                             Judge Linda V. Parker

UNITED STATES OF AMERICA,                                                      Magistrate Judge R. Steven Whalen


                      Defendant(s).
                                                             /

                                                      NOTICE OF CORRECTION

          Docket entry number           85   , filed September 27, 2019 , has been modified. The explanation for the correction

is stated below.

                   The docket entry was made on the wrong case.
                   The corresponding document image was missing or incomplete.
                   The wrong document image was associated.
                   The wrong judicial officer was listed on the case docket.
                   The filer information was inaccurate or omitted from the docket text.
                   The judicial officer information was inaccurate or omitted from the docket text.
                   The docket text was changed to include the Partial Payment Order.
            ✔      Other: Incorrect Title of Document



           If you need further clarification or assistance, please contact            R. Loury         at (313) 234-5524 .



                                                                       DAVID J. WEAVER, CLERK OF COURT


Dated: September 27, 2019                                              s/R. Loury
                                                                       Deputy Clerk
